Valentine, J.:
I concur in reversing the judgment of the court below in this case. I also concur in the fourth number of the syllabus and the corresponding portions of the opinion delivered by Mr. Justice Johnston. It is admitted that the instruction copied into that clause of the syllabus is sound law, and applicable under the facts of this case. Then why did the court below refuse to give it to the jury, or to give something like it? And is not such a refusal material error? Is the case so unimportant or trivial that the court might have refused all instructions? Or, is the instruction itself so unimportant and trivial as not to merit any consideration? Or, has something occurred that will render the refusal to give the instruction or something like it harmless or immaterial? Is the defendant so clearly guilty that no error of the court in any particular could prejudice his substantial rights. Or, may the jury be presumed to know the law so well that no instructions from the court are or were necessary? These questions cannot all be answered against the defendant. This is not an unimportant or trivial case. The defendant was convicted of murder in the first degree, and was sentenced to imprisonment and hard labor for the term of one year and until the governor shall issue his warrant and fix a time for his death by a legal execution; and this conviction and sentence are' not founded upon clear, convincing or conclusive evidence, but are founded purely upon circumstantial evidence, of at least a questionable character. There is at least a possibility, if not a probability, that the defendant is not the person who did the killing, but that he at the time was many miles away. The defendant demanded that the foregoing instruction should be given to the jury, but the court refused, and nothing was given that could take its place. In this the court clearly erred, and nothing has occurred to render the error immaterial or harmless; and the defendant has certainly done nothing to waive or forfeit his right to have proper instructions given to *500the jury. And there is nothing in the case different from cases in general that shows that each juror in agreeing to the verdict expressed his own individual judgment. The verdict, as is usual and proper, was signed by only one member of the jury as foreman; and it does not appear that the jury were polled; and there is nothing appearing in the case that would indicate that the jury were of more than average intelligence; and generally juries that try murder cases do not possess a very high degree of intelligence. Indeed, in a murder case, the most intelligent men of the county have read so much about it, have talked so much about it, and have formed or expressed so many opinions concerning it, that they are disqualified from trying it, and only the least intelligent, those who do not read, and those who have the least information, are competent to sit as jurors in the case.
That the court below erred must be admitted, and I cannot say that the error is immaterial. See especially the case of Castle v. The State, 75 Ind. 14.